                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION

UNITED STATES OF AMERICA,)
                         )
    Plaintiff,           )                       No. 18-CR-2055-CJW
                         )
           vs.           )
                         )
DEREON EQUWAN DAVENPORT, )
                         )
    Defendant.           )

                          FINAL ORDER OF FORFEITURE

       WHEREAS, an Indictment was filed on September 25, 2018, charging defendant

with a violation of 18 U.S.C. § 922(g)(3), being an unlawful user of a controlled

substance (marijuana) in possession of a firearm, with a forfeiture allegation included

seeking the forfeiture of a Röhm Gesellshaft RG10, .22 short caliber revolver;

       AND WHEREAS, on November 8, 2018, Mark A. Roberts, Magistrate Judge for

the Northern District of Iowa, entered a Report and Recommendation concerning the

defendant’s guilty plea entered on November 8, 2018, to Count 1 of the Indictment

(Document #18);

       AND WHEREAS, pursuant to the provision of Rule 32.2(b)(1)(A) of the Federal

Rules of Criminal Procedure, Judge Roberts found that the government had established

the requisite nexus between the property subject to forfeiture, the firearm, and the offense




                                             1
as charged in Count 1 of the September 25, 2018, Indictment, a prohibited person in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(3);

       AND WHEREAS, on November 26, 2018, the Court entered an Order accepting

Judge Robert’s Report and Recommendation of November 8, 2018, (Document #19);

       AND WHEREAS, pursuant to the November 26, 2018, acceptance of the plea of

guilty, the United States moved for a Preliminary Order of Forfeiture on November 27,

2018, pursuant to Rule 32.2(b)(2)(A), seeking an order following the Court’s acceptance

of Judge Robert’s Report and Recommendation, including his finding of the requisite

nexus between the firearm and the offense (Document #20);

       AND WHEREAS, on November 28, 2018, this Court entered a Preliminary Order

of Forfeiture, pursuant to the provisions of 18 U.S.C. ' 924(d), and 28 U.S.C.

' 2461(c), based upon the defendant=s guilty plea entered on November 8, 2018, in which

the Court ordered the forfeiture of any interest defendant had or has in the firearm alleged

to be subject to forfeiture under the Forfeiture Allegation of the

September 25, 2018, Indictment (Document #21);

       AND WHEREAS, notice of this forfeiture was posted on www.forfeiture.gov for

30 consecutive days beginning November 30, 2018, and continuing through

December 29, 2018, of the United States= intent to dispose of the property in accordance

with the law and further notifying all third parties of their right to petition the Court




                                             2
within thirty (30) days for a hearing to adjudicate the validity of their alleged legal interest

in the property (Document #23);

       AND WHEREAS, no third-party claims have been made for return of seized

property against the firearm included in the Preliminary Order of Forfeiture;

       AND WHEREAS, defendant Dereon Equwan Davenport was sentenced on

May 15, 2019, forfeiture having been orally pronounced, and said judgment having been

filed on May 16, 2019; (Document #45);

       AND WHEREAS, an amended Judgment was entered on July 2, 2019, said

judgment having been filed July 3, 2019; (Document #49);

It is HEREBY ORDERED, ADJUDGED and DECREED:

       1.     That any right, title, and interest defendant has or had in the hereinafter

described property is hereby condemned, forfeited and vested in the United States of

America, and shall be disposed of according to law.

       2.     That the following property seized from Dereon Equwan Davenport who is

the subject of this Order, is hereby condemned and forfeited to the United States of

America, as follows:

       a Röhm Gesellshaft RG10 . 22 short caliber revolver, bearing serial number
       583607, seized from defendant on or about June 3, 2018, in Waterloo, Iowa.

       3.     That the Bureau of Alcohol, Tobacco, Firearms and Explosives and/or

Federal Bureau of Investigation, is hereby authorized to dispose of the firearm identified

in paragraph 2 above, as well as any ammunition, if seized.
                                               3
      4.     That the United States District Court shall retain jurisdiction in this case for
the purpose of enforcing this Order.

      IT IS SO ORDERED this 8th day of July, 2019.




                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




                                             4
